

Exhibit 10.05




AMENDMENT TO
LOAN AGREEMENT


THIS AMENDMENT TO LOAN AGREEMENT (this “Agreement”), is made and entered into,
as of March 12, 2020 (the “Effective Date”) by and between Nikko Chemicals Co.,
Ltd. (“Lender”) and Amyris, Inc. (“Borrower”). Except as otherwise defined
herein, all capitalized terms in this Amendment have the same meaning as set
forth in the Loan Agreement (as defined below).


WHEREAS, the parties hereto entered into a Loan Agreement dated December 19,
2019 (the “Loan Agreement”); and
WHEREAS, the parties hereto desire to confirm and amend certain terms of the
Loan Agreement.
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are here acknowledged, the parties hereto hereby agree and
confirm as follows:
1.  Loan. Upon the execution of this Agreement, the Borrower shall immediately
pay a principal of US$500,000 to Lender. Upon such payment, the “Loan” under
Section 1(1) of the Loan Agreement shall be US$4,000,000.00.


2.  Interest. Section 2(1) of the Loan Agreement shall read as follows:
“Borrower shall pay to Lender interest on the principal amount of the Loan (the
“Principal”) at the rate of 8.00 percent per annum from and including the
Effective Date to and including March 31, 2020 (the “Interest”).


3.  Default Interest. Default Interest defined in Section 2(2) of the Loan
Agreement shall be “15.00” percent per annum rather than 5.00 percent per annum.


4.  Payment. The repayment date of the Principal under Section 3(1) of the Loan
Agreement shall be “March 31, 2020”, rather than January 31, 2020. Upon the
execution of this Amendment, Borrower shall make an advance payment of all of
the Interest ( as referred to in Paragraph 2 above), which shall be
US$55,718.74.











--------------------------------------------------------------------------------



5.  Effective Date. This Agreement shall be effective as of the Effective Date
(subject to Borrower’s full payment under Paragraph 1 and 4 toLender). Except as
expressly amended in this Agreement, any other terms and conditions shall remain
unchanged and continue to be in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 NIKKO CHEMICALS CO., LTD. 
 By: /s/ Shizuo Ukaji___________________
  Name: Shizuo Ukaji  Title: President & Chief Executive Officer     
AMYRIS, INC.
By: 
_/s/ John Melo_________________
Name: John MeloTitle: President & Chief Executive Officer

         

